203 F.3d 440 (7th Cir. 2000)
Douglas Smith,  Plaintiff-Appellant,v.United States District Court Officers,  Defendants-Appellees.
Nos. 98-1423 & 98-1548
In the  United States Court of Appeals  For the Seventh Circuit
Submitted December 23, 1999Decided February 7, 2000

Appeals from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP97-1924-C-H/G--David F. Hamilton, Judge.
Before Posner, Chief Judge, and Ripple and Kanne,  Circuit Judges.
Posner, Chief Judge.


1
Douglas Smith was convicted  in federal court some years ago of a drug crime,  and he now seeks copies of audiotapes of all the  proceedings in his case, claiming that the  transcripts were inaccurate. He styled his claim,  filed in the district court where he had been  convicted, as a claim for a writ of mandamus; but  among other conditions on the exercise of the  mandamus jurisdiction, the claimant must show  that he had no adequate remedy at law, and Smith  cannot show this, because as we held in Smith v.  United States, 956 F.2d 647 (7th Cir. 1992)  (another Smith), there is a federal common law  right to access to federal judicial records which  can be enforced by means of an ordinary suit  under 28 U.S.C. sec. 1331 (the federal-question  jurisdiction). But also as in Smith, since  nothing turns on whether Douglas Smith's suit is  described as a suit for mandamus or a suit to  enforce a federal common law right, the district  judge should have reclassified the suit rather  than (as he did) dismissing it.


2
The public, including the parties to a suit,  have a right of access to the records of a  judicial proceeding. E.g., In re Associated  Press, 162 F.3d 503, 506 (7th Cir. 1998); San  Jose Mercury News, Inc. v. U.S. District Court,  198 F.3d 1096, 1102 (9th Cir. 1999); United  States v. Smith, 123 F.3d 140, 155 (3d Cir.  1997). The right is not absolute, but none of the  exceptions is applicable to this case. The  question presented by the present case--a  question on which we cannot find any case law--is  whether, or more precisely when, audiotapes of a  judicial proceeding should be deemed judicial  records within the meaning of the access rule. We  can get help from the statute that governs the  use of court reporters in federal courts. 27  U.S.C. sec. 753. It requires that proceedings in  open court be recorded verbatim, but permits the  recording to be done by any reliable method,  including taping; and it also requires the  reporter to file the "original records" in court.  sec. 753(b). At a minimum, those records are  judicial records within the meaning of the access  rule. It follows that if an audiotape is the only  record made of a proceeding, it must be filed  with the court. This understanding is confirmed  by regulations issued by the Judicial Conference  of the United States, 6 Guide to Judiciary  Policies and Procedures sec. 16.4.4 (Court  Reporters Manual)(Jan. 1998), pursuant to a  statutory delegation of authority to flesh out  the provisions of section 753. See sec. 753(b).  At least one of the audiotapes that Smith wants  is the original record of a part of the criminal  proceeding against him, namely a pretrial hearing  held on April 29, 1993. A transcript was made  from the tape, but the transcript is not the  original; the tape is. As to that tape and any  others that are likewise the original (rather  than merely a backup) record of a stage in the  proceedings, he has a right of access that the  district court unjustifiably denied.


3
Regarding audiotapes that merely back up the  court reporter's stenographic record, the  regulations we have just cited make these the  personal property of the reporter except as to  audiotapes of arraignments, changes of plea, and  sentencing hearings. 6 Guide to Judiciary  Policies and Procedures, supra, sec.sec. 16.4.1,  16.4.4. We do not think that these should be  deemed judicial records, unless some reason is  shown to distrust the accuracy of the  stenographic transcript. This position is  consistent not only with the regulations, and  with the statute (which requires only that the  reporter's original records be filed with the  court), but also with the case law, which defines  the right of access as a right of access to those  records of a proceeding that are filed in court  or that, while not filed, are relied upon by a  judicial officer in making a ruling or decision.  Grove Fresh Distributors, Inc. v. Everfresh Juice  Co., 24 F.3d 893, 897 (7th Cir. 1994); Smith v.  United States, 956 F.2d 647, 650 (7th Cir. 1992);  United States v. Corbitt, 879 F.2d 224, 237 (7th  Cir. 1989); United States v. El-Sayegh, 131 F.3d 158, 161-62 (D.C. Cir. 1997); United States v.  Amodeo, 44 F.3d 141, 145-46 (2d Cir. 1995); cf.  Nixon v. Warner Communications, Inc., 435 U.S. 589 (1978). We think it possible that this  dispensation might be stretched to reach records  that should have been filed in court, as where a  reporter fails to file his original records in  court as required by the statute to do, even if  the court does not rely on the records in its  rulings, though we cannot find any case on this  question. All Smith appears to be seeking,  however, are audiotapes that were filed in court,  and the ground rules for access to them are, as  we have just explained, adequately clear.


4
One loose end remains to be tied up. The  complaint did not name any individual as  defendant, but rather unnamed officers of the  district court. It is conventional in mandamus  cases to name the court or other agency against  which relief is sought, but we cannot find any  case law or other guidance concerning the proper  party defendant in a suit to obtain access to  judicial records. It would seem sensible to name  the court in which the records are being held,  which seems to have been Smith's aim in naming  "district court officers" as the defendants; but  this is a matter for consideration in the first  instance by the district court on remand.


5
The judgment denying Smith access to the  audiotapes is vacated and the case is remanded  for further proceedings consistent with this  opinion.


6
Vacated and Remanded.